Citation Nr: 1620502	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  07-27 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability, including on the basis of unemployability.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a fractured right fifth metacarpal with shortening of the fifth metacarpal ("residuals of fracture), including on the basis of unemployability.

3.  Entitlement to a rating in excess of 50 percent for a psychiatric disorder, including on the basis of unemployability.  

4.  Entitlement to an effective date earlier than January 14, 2013, for the award of a total disability rating based on individual unemployability due to all service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to October 1993 and February 2003 to December 2004.   

This appeal comes before the Board of Veterans' Appeals (Board) from May 2005 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico, and St. Petersburg, Florida, respectively.  This case was most recently before the Board in July 2015, when it was remanded for additional development.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The psychiatric claim and the earlier-effective date claim are addressed in the REMAND that follows the ORDER below. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  



FINDINGS OF FACT

1.  The lumbar spine disability has not resulted in limitation of forward flexion to 30 degrees or less, ankylosis, incapacitating episodes, or any neurological impairment.

2.  The residuals of fracture have not resulted in ankylosis, loss of use of the hand, or any neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a; Diagnostic Code 5243 (2015).  

2.  The criteria for an initial rating in excess of 10 percent for residuals of fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a; Diagnostic Code 5299-5215 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claims for increased initial ratings, the record reflects that the Veteran was provided all required notice in a letter sent in November 2013.  Although complete notice was not provided until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that service records and potentially relevant VA treatment and examination records and private medical evidence identified by the Veteran have been obtained, including records from the Social Security Administration (SSA).  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the nature and severity of the disabilities in 2005, 2010, and 2015.  The examination records reveal all findings necessary to rate the disabilities, including specific range of motion findings.  To the extent the Veteran has reported that an examination is inadequate, the Board finds the examination records provide no evidence that any necessary or relevant testing was not performed or incorrectly performed.  As such, the Board finds the record adequate for adjudicative purposes.  

Accordingly, the Board will address the merits of the claims. 

II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The residuals of a fractured right fifth metacarpal are rated by analogy to Diagnostic Code 5215.  Diagnostic Code 5215 provides a maximum 10 percent rating for limitation of motion of the wrist.  Higher ratings are available for ankylosis of the wrist (Diagnostic Code 5214).

Noncompensable ratings are assigned for ankylosis or limitation of motion of the ring or little finger (Diagnostic Codes 5227, 5230).  A compensable rating is available if there is ankylosis of the ring and little finger (Diagnostic Code 5223).    

Loss of use of the hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  38 C.F.R. § 4.63.  The determination is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand could be accomplished equally well by an amputation stump with prosthesis.  Examples that constitute loss of use of a hand include complete ankylosis of two major joints of an extremity.  38 C.F.R. § 4.63.

Intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a maximum evaluation of 60 percent is warranted if there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  For the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  
 
The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

A total disability rating based on individual unemployability (TDIU) may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities, except as noted below.

Service records indicate that the Veteran fractured the fourth and fifth metacarpals, for which he underwent external fixation in February 2003 and internal fixation in March 2004.  A May 3, 2004, treatment record indicates that the Veteran had 60 degrees of supination and pronation of the forearm.  The wrist had 20 degrees of flexion, 10 degrees of extension, 5 degrees of radial deviation, and 3 degrees of ulnar deviation.  Grip strength was 40 pounds with the right hand.  

A June 2004 medical record reveals the Veteran's history of improvement with hand strength and range of motion, though he continued to have difficulty writing more than 20 minutes or peeling any type of vegetable or potato.  Examination revealed full range of motion in the digits and improved strength and range of motion in the wrist, though the Veteran still lacked ability to deviate ulnarly and the fifth digit strength was "significantly affected."  The record notes that supination and pronation of the forearm were normal.  As of June 18, 2004, the right wrist had flexion to 57 degrees, extension to 53 degrees, radial deviation to 20 degrees, and ulnar deviation to 15 degrees.  Grip strength was 70 pounds for the right hand.  Thumb-fourth finger and thumb-fifth finger grip strength was reduced compared to the left, particularly between the thumb and fifth finger.

A June 2004 physical examination report reveals the Veteran's history of sharp burning pain on the ulnar aspect of the right hand from the metacarpals to the wrist, increased with physical activity.  The record indicates that the Veteran's strength and range of motion had improved since the February 2004 surgery.  The record also notes the Veteran's history of left knee pain and associated impairment.  Examination revealed tenderness to palpation over the metacarpal area and right wrist and decreased range of motion of the wrist.  The examiner determined that the Veteran's prognosis was good as long as he could avoid physical activity.  The examiner noted that the Veteran's civilian job was construction worker and that it was "therefore . . . expected for him to have trouble when he returns to his civilian life."  The diagnosis was slight/intermittent right hand pain, status-post fracture and surgery.   

June 2005 VA X-ray imaging of the spine and right wrist showed straightening of the spine and status-post internal fixation at the level of the ulnar side of the wrist.  A July 2005 VA treatment record indicates that the Veteran's musculoskeletal system had intact range of motion, adequate muscle tone, and no gross motor or sensory deficits.  

An October 2005 VA examination record reports the Veteran's history of constant medial wrist pain and fifth and fourth metacarpal bone pain, with increased pain when grasping objects.  He reported that he was unable to work in his trade in construction due to difficulty grasping objects such as a hammer.  He also reported difficulty cutting meat, buckling pants, putting on socks or clothes, or buttoning shirts.  Examination revealed no ankylosis.  Range of motion testing revealed 40 degrees dorsiflexion, 25 degrees palmar flexion, 17 degrees radial deviation, and 32 degrees ulnar deviation of the right wrist/forearm.  The right fifth finger had flexion to 67 degrees at the metacarpophalangeal (MCP) joint, 90 degrees at the proximal interphalangeal (PIP) joint, and 52 degrees at the distal interphalangeal (DIP) joint.  The right fifth finger had extension to 0 degrees at each joint.  There was "-12" degrees of abduction of the right fifth finger.  The right fourth finger had 90 degrees flexion and 0 degrees extension at each joint.  The Veteran was able to touch the thumb with the tip of digits one through four.  The Veteran lacked three centimeters to touch the proximate transverse crease of the palm with the tip of the right little finger.  There was no gap between the thumb pads and fingers of digits two through five during opposition.  Manual muscle strength testing was 5/5 throughout but the Veteran reported pain with resistance.  The Veteran was able to use the right hand to push, pull, "twist with difficulty to probe," write, and touch and for expression but the fifth finger did not participate in squeezing with strong squeeze such as with grasp using the right hand.  There was mild shortening of the right fifth finger as compared to the left, approximately 0.5 centimeters.  There was no limitation of function due to fatigue, weakness, lack of endurance, or incoordination with repetitive use.  The examiner diagnosed right fourth and fifth metacarpal bone fractures status-post right fifth open reduction internal fixation with shortening of right fifth metacarpal.  

An October 2005 VA spine examination record reports the Veteran's history of constant low back pain and numbness of the left hip to the thigh.  He reported flares due to prolonged sitting or walking which resulted in decreased ambulation.  The Veteran was able to walk approximately a half-mile before having to rest due to back pain.  The Veteran reported that he had been unable to work for the previous two to three years due to his right wrist pain and back pain.  Examination revealed adequate alignment of head over trunk, erect posture, and symmetry in appearance and rhythm of spinal motion.  Testing revealed forward flexion to 48 degrees, extension to 25 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  There was pain at 48 degrees of forward flexion.  Motion was additionally limited by pain but not fatigue, weakness, or lack of endurance after repetition.  There were tenderness to palpation and spasm but no guarding or ankylosis.  Sensation and reflexes were normal, and motor strength was 5/5 except in the left quadriceps where it was 4.5/5.  The examiner noted that the Veteran had a reported left knee disability.  Straight leg raise was positive on the left.     

A June 2007 VA treatment record reveals negative histories as to joint pain or swelling and findings that the musculoskeletal system had intact range of motion, adequate muscle tone, and no gross motor or sensory deficit. 

May 2008 VA treatment records reveal the Veteran's history of low back pain and spasm.  He denied radicular symptoms but also reported radiation of pain to the left leg.  He also reported right hand pain.  He indicated that pain medication did not control the pain.  The diagnoses were chronic low back pain and chronic right wrist pain. 

An April 2009 private treatment record reveals history of numbness and tingling in right fingers and right wrist pain.  An electromyogram (EMG) of the upper extremities showed carpal tunnel syndrome and left ulnar neuropathy and possible cervical spine radiculopathy.  EMG of the lower extremities revealed mixed motor sensory peripheral neuropathy.

October 2009 VA treatment records reveal the Veteran's history of shoulder pain that was associated with lifting.  He also reported numbness of the right hand.  He was provided a right wrist splint.  

A May 2010 private chiropractic record reveals the Veteran's history of right hand and low back pain.  Examination revealed normal gait and left lumbar scoliosis.  Range of motion was within normal limits, though there was increased back pain with all movement.  Straight leg raise was positive.  There was palpable tenderness over the left sacroiliac joint and L4-S1.  A September 2010 VA treatment record reveals findings that the musculoskeletal system had normal range of motion, no muscle tenderness, and normal joints and that there were no motor or sensory deficits and "+" deep tendon reflexes.  A September 2010 VA physical therapy record indicates that the Veteran's upper extremities had full strength and range of motion.  

A June 2010 VA examination record reports the Veteran's history of pain, weakness, and stiffness of the right fourth and fifth fingers and a decrease in right hand strength and dexterity of the right hand.  There was no history of flares.  Each finger had normal range of motion without pain, and there was no gap between the right thumb pad and any finger.  There was no change in motion after repetition.  There was decreased strength for pushing, pulling, and twisting.  The examiner noted that the Veteran could grip 100 pounds with the left hand but 80 pounds with the right hand.  There was no evidence of fatigability with rapid grip exchange and the Veteran could pinch 15 pounds bilaterally.  There was decreased dexterity for twisting, probing, writing, touching, and expression.  The examiner noted that there was stiffness of the little finger with reduction in little finger speed motion.  X-ray images showed status-post 4-corner ulnar-sided effusion of the carpal bones.  The diagnosis was fifth carpo-metacarpal fusion of the right hand with mild weakness of grip strength.  The examiner found the right hand would give the Veteran difficulty with right upper extremity heavy material lifting.  

The June 2010 VA spine examination record reveals the Veteran's history of low back pain, stiffness, spasm, and decreased motion.  He reported sharp intermittent pain from bending or lifting but denied flares.  He denied weakness, fatigue, lower extremity numbness, paresthesia, or weakness.  He reported that he could walk 1/4 mile.  Examination revealed normal posture, head position, spinal curvature, and gait.  There was no ankylosis.  There were spasm, tenderness, and pain with motion but no atrophy, guarding, or weakness.  The spasm and localized tenderness were not severe enough to be responsible for abnormal gait or spinal contour.  Motor and sensory examinations were normal, and there was no atrophy.  Reflexes were 1+ throughout.  Range of motion testing revealed forward flexion to 40 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 20 degrees bilaterally.  There was pain on motion.  There was no additional limitation of motion after repetition.  Straight leg raise was negative.  The examiner found the Veteran's lumbar disc disease with moderate mechanical low back pain would result in difficulty bending, stooping, reaching, and lifting greater than 20 pounds. 

A July 2011 private treatment record reports that the Veteran was observed to have normal sensory and motor systems and coordination.  Strength and range of motion were also normal.  A September 2011 VA treatment record reveals the Veteran's history that he gets completely dressed without assistance and toileted without assistance. 

A January 2014 VA treatment record reveals the Veteran's history of right wrist, left knee, and low back pain, and the record indicates that the Veteran changed positions "often."  Strength was 5/5 in the extremities.  Another January 2014 VA treatment record indicates that the Veteran was able to bathe and dress without assistance. 

A July 2015 VA spine examination record reveals the Veteran's history of low back pain.  He denied flares.  He reported that he cannot sit or lay down too much and had to constantly move from one position to another.  Range of motion testing revealed forward flexion to 80 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  There was no change after repetition or pain with motion.  Weakness, fatigability, incoordination, and pain did not significantly limit functional ability with repeated use over time.  The record notes that the Veteran's body habitus may limit his ability to perform forward flexion.  There was no pain with weight-bearing.  There was no objective evidence of localized tenderness or pain on palpation.  There was no guarding or spasm.  Motor strength was 5/5 and there was no atrophy.  Reflexes were absent throughout.  Sensation was intact, and straight leg raise was negative.  There was no sign or symptom of radiculopathy, and the Veteran did not have intervertebral disc syndrome.  The examiner determined the back disability did not affect the Veteran's ability to work. 

A July 2015 VA hand examination record reveals the Veteran's history of ongoing problems with grasping and range of motion of the right hand.  The Veteran reported that he could not cut with a knife.  The record indicates that the Veteran was able to fish, play games on his phone, and hold his cane with his right hand.  The Veteran denied flares.  Each finger had extension to 0, flexion of the MCP to 90, flexion of the PIP to 100, and flexion of the DIP to 70.  There was a 1.5 centimeter gap between the index finger and the proximal transverse and the long finger and the proximal transverse.  There was no pain with motion.  There was no change in range of motion after repetition.  The Veteran reported that pain significantly limited functional ability with repeated use over a period of time.  Handgrip was 4/5 and the right fifth finger muscle strength was 4/5 as compared to the rest of the right fingers.  There was no ankylosis.  The Veteran reported occasional use of a hand brace.  The examiner found the condition affected the Veteran's employment status because of difficulty grasping and limitation of motion of the right hand.  The examiner noted that the Veteran reported decrease in grasping strength and range of motion of the right hand.  The examiner further noted that the Veteran was able to do activities such as fishing and eating and fine motor activities with his right hand such as playing on the phone.  The examiner indicated that right fifth finger weakness was noted when trying to adduct/abduct the finger on exam but excess fatigability and incoordination were not noted on exam.  Thus, the examiner determined the right hand disability did not limit the Veteran's ability to use the hand to achieve certain outcomes, such as holding a fishing pole or doing fine movements with the right hand. 

A January 2015 private vocational opinion summarizes the Veteran's treatment and symptom history.  The vocational specialist, while summarizing a July 2007 VA mental health examination record, reported that the Veteran's "loss of use" of his dominant hand had a "major" impact on his ability to be productive, reliable, and efficient in his work based on occupational standards as outlined by SSA and in literature in the field of vocational rehabilitation.  The vocational specialist also noted that the June 2010 VA examination record reported that the hand disability resulted in moderate impact on sports; mild impact on daily activities including chores, exercise, and recreation; and difficulty with right upper extremity heavy material handling; and that the low back disability resulted in moderate effect on daily activities for chores, exercise and sport; mild effect on shopping and recreation; and difficulty with bending, stooping, reaching, and lifting greater than 20 pounds.  The specialist reported that according to the Department of Labor, this would place the Veteran's employment abilities in the sedentary to light work range.  The specialist added that from a vocational perspective, when an individual is unable to use his dominant hand in daily activities or work activities, it severely limits his ability to engage in substantially gainful employment.  The record reports the Veteran's history that he was unable to use his right hand to grip a pen, pencil, coffee cup, or fork.  He reported that he was unable to do buttons and that he was unable to grip his cane "well."  He also reported that he could not stand longer than a few minutes before his back spasmed.  The specialist reported that the Veteran had no transferable skills because he was unable to return to construction or work as a chef based on the chronic pain in his back and dominant right hand and physical limitations on use of one hand and lifting less than 20 pounds.  The specialist found the Veteran had not worked due to his service-connected disabilities, that the "loss of use" of the right hand alone would preclude the Veteran from engaging in and securing substantially gainful employment, and that the combination of the mental health diagnosis, the lack of functional use of the right hand, and the knee injury continued to preclude the Veteran from working at any level since the injury in 2003.  

IV.  Analysis

With respect to the rating assigned for the thoracolumbar spine disability, the Board finds a rating in excess of 20 percent is not warranted at any time during the period of the claim.  The evidence does not show, or even suggest, limitation of forward flexion to 30 degrees or less, ankylosis, or physician-prescribed bedrest during this period.  The Board has considered the DeLuca factors.  The Veteran has already been compensated for the limitation of motion, however, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  The records consistently depict forward flexion to at least 40 degrees, including after repetition where tested.  There is no indication of limitation beyond that depicted in the record; the Veteran has not indicated that functioning was ever more impaired than that shown during evaluations.  

The Board acknowledges that the October 2005 VA examiner determined that the Veteran's range of forward flexion, which was noted as 48 degrees, was additionally limited after repetition but did not quantify the additional limitation.  There is no indication, to include history, that the "additional" is indicative of limitation of forward flexion to 30 degrees or less, however, and subsequent range of motion testing consistently revealed forward flexion to at least 40 degrees, including after repetition.  The Board finds the range of forward flexion documented in the examination report so exceeds what would be required for the higher rating that the October 2005 VA examiner's failure to quantify the reported additional limitation of motion is not probative evidence of limitation of forward flexion to 30 degrees or less.  

The Board further acknowledges that the Veteran reported flares in 2005.  He has not reported further limitation of movement during flares and has not indicated that motion is ever more impaired than that shown during evaluation, however.  In this regard, the Board notes that he reported that the flares resulted in decreased ambulation; there is no indication that the decreased ambulation is due to additional limitation of motion.  Thus, the Board finds a schedular rating higher than 20 percent is not warranted for the thoracolumbar spine disability at any time.

The Board has considered whether there is any other schedular basis to assign a separate rating during this period but finds the evidence does not suggest associated neurological deficit.  The record reveals no findings of radiculopathy, or other associated neurological impairment, and the 2015 VA examiner determined the Veteran did not have radiculopathy.  This finding is consistent with the Veteran's predominantly negative history of radicular symptoms (except for an ambiguous history in May 2008), and the generally normal motor and sensory findings.  The Board acknowledges that a 2005 VA examination record reveals a finding of diminished strength in the left quadriceps and the 2010 and 2015 VA examination records reveal impairment of deep tendon reflexes.  The examiners did not attribute these findings to the lumbar spine disability, however, and an April 2009 EMG did not reveal radiculopathy of either extremity.  Therefore, the Board concludes that the low back disability does not warrant a separate rating for neurological impairment.  

With respect to the rating assigned for the residuals of fracture, the Board finds a rating in excess of 10 percent is not warranted at any time during the period of the claim.  The evidence does not show, or even suggest, ankylosis of any digit or of the wrist.  The Board has considered the DeLuca factors and the Veteran's histories of associated difficulty grasping or using items that require grasp such as writing or using utensils.  The Veteran has already been compensated for the limitation of motion, however, and there is no probative evidence that function is ever so limited as to approximate ankylosis.  In this regard, the Board notes that there is no evidence that the wrist or ring and little fingers are ever fixed.  The Board adds that the evidence does not suggest "loss of use" of the hand, as defined by VA.  The record clearly documents normal strength and motion of the thumb and digits one through three and significant strength and motion of digit five and clinical testing reveals the ability to use digit five, including for grasp, albeit with pain.  Although the Veteran has reported limited to no use of the hand, the Board finds the Veteran's histories are less probative than the clinical findings, particularly given the evidence of concurrent nonservice connected disabilities affecting the hand and wrist and given the inconsistent histories provided by the Veteran as to his ability to perform his activities of daily living.  In sum, the Veteran maintains such effective use of the hand that it does not approximate an amputation stump with a suitable prosthetic appliance.  

The Board has considered whether there is any other schedular basis to assign a separate rating during this period.  The record indicates that at least some of the reported symptoms and impairment are due to carpal tunnel syndrome, which is not service connected.  The record reveals no findings of neurological impairment related to the in-service fracture or treatment thereof.  Thus, the Board finds an increased rating is not warranted for the residuals of fracture at any time.

V.  Other Consideration

The Board has considered whether either claim or both claims should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, as explained above, the manifestations of the back disability and the residuals of fracture and the impact on motion and function are contemplated by the schedular criteria.  The rating criteria provide higher or separate ratings for more severe impairment of motion or for associated neurological impairment.  The Board acknowledges that the Veteran has reported that his residuals of fracture result in difficulty grasping or using items that require grasp and inability to perform activities of daily living.  Although the Veteran is competent to report this history, the Board finds the history of inability to perform activities of daily living is not probative because it is contradicted by the VA treatment records which consistently reveal the Veteran's histories of independent ability to perform activities of daily living, including toileting and bathing.  The Board finds the history of impaired grasp is credible.  The record indicates that the Veteran has multiple disabilities affecting the right hand, including the nonservice-connected carpal tunnel syndrome and ulnar impairment, however, and the Veteran is not competent to attribute the reported impairment to the residuals of fracture.  Furthermore, even assuming the diminished grasp were solely due to the residuals of fracture, the pain and limitation of motion responsible for the impaired grasp are contemplated by the current rating.  The Board finds there is no manifestation of the thoracolumbar spine disability or the residuals of fracture which is not contemplated in the current ratings.  Therefore, referral of the claims for extra-schedular consideration is not warranted.  

The Board has also considered whether a total rating was warranted based on the back disability and/or residuals of fracture pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) at any time after August 3, 2005, the date of the final decision denying a TDIU, and prior to January 14, 2013, when a TDIU is assigned.  In this regard, the Board notes that TDIU was denied in May and August 2005 rating decisions, and the Veteran did not appeal or submit relevant evidence within one year of notification of the August 2005 decision.  

The Board finds the evidence does not suggest that either disability or both disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment at any time.  Although the service-connected conditions caused significant effects on occupational functioning, economic inadaptability is taken into account in the evaluations assigned, and the evidence of record does not suggest that the Veteran was incapable of performing any substantially gainful employment due to the service-connected thoracolumbar spine disability and/or residuals of fracture during this period.  In this regard, the Board notes that although the record demonstrates that these disabilities significantly affected the Veteran's ability to perform a construction job or other physical jobs, the record does not suggest that either or both conditions affected the Veteran's ability to perform a sedentary occupation.  In this regard, the Board notes the record documents that the Veteran has two years of college education for social work, which he reportedly stopped because of his active duty and not because of any associated impairment from the thoracolumbar spine disability or the residuals of fracture.  The Board acknowledges that the record reveals the Veteran's history of impaired ability to write.  There is no indication that either disability or both disabilities affect his ability to use a computer, however, and the Board finds the evidence that the Veteran is able to use his cell phone to play games and perform other fine motor activities and the evidence that he is "computer literate" suggests limited to no impairment of his ability to use a computer for typing or other activities.  

The record includes an opinion from a vocational specialist that the Veteran's residuals of fracture and thoracolumbar spine disability rendered him unemployable.  The specialist appears to have limited the consideration to the Veteran's performance of physical jobs, however, and based the opinion, at least in part, on findings that are inconsistent with the probative and pertinent medical evidence.  In this regard, the Board notes that the vocational specialist relied on a July 2004 profile finding that the Veteran had a maximum lifting/carrying weight of 25 pounds.  However, that profile was based on the residuals of fracture and a left knee disability not for consideration here.  June 2004 treatment records indicate that the Veteran had grip strength of 70 pounds in the right hand, suggesting the residuals of fracture were not the dominant cause of the maximum lifting capacity of 25 pounds.  Furthermore, the specialist relied on a determination that the Veteran had loss of use of the right hand.  However, this determination is not substantiated in the record.  Although the record reveals impairment of right hand functioning, that impairment was assessed as "slight" in June 2004 and moderate during the period of the claim, and the record consistently demonstrates the Veteran's ability to use the hand, albeit with difficulty when performing tasks that require grasping.  Again, the Board notes that the treatment records reveal the Veteran's histories of ability to perform activities of daily living, including hygiene, independently.  Finally, the vocational specialist failed to discuss the evidence of two years of college education and computer skills when assessing the Veteran's employability.  Thus, the Board finds the opinion of the vocational specialist is less probative than the countervailing evidence.  

In sum, the Board finds the preponderance of the evidence establishes that the residuals of fracture and thoracolumbar spine disability did not render the Veteran unable to obtain or maintain sedentary employment during the period of the claims.  Thus, after consideration of each (and both) disabilities on appeal, a higher rating is not warranted based on unemployability at any time. 


ORDER

An initial rating in excess of 20 percent for a lumbar spine disability, to include on the basis of unemployability, is denied.

An initial rating in excess of 10 percent for residuals of fracture, to include on the basis of unemployability, is denied.


REMAND

Regarding the claim for increased rating for a psychiatric disability, the records indicate that the Veteran was hospitalized for an "accidental" overdose of psychotropic medicine in March/April 2015.  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, the Board finds the records should be requested.  

Regarding the claim for an earlier effective date, the record reflects that the appellant has filed a timely notice of disagreement with a December 2015 rating decision that awarded TDIU, effective January 14, 2013.  The Veteran, via his representative, has contended that the TDIU should be effective February 11, 2004, which predates the periods of the claims on appeal, and has provided evidence of entitlement based on all service-connected disabilities, not solely those in appellate status.  See, e.g., April 2016 notice of disagreement.  Accordingly, the Board finds the issue is distinct from Rice.  Thus, because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the RO or the Appeals Management Center (AMC) to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Issue a statement of the case on the issue of entitlement to a TDIU based on all service-connected disabilities prior to January 14, 2013.  The appellant must be informed of the criteria for perfecting the appeal.  If the appellant perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the issue is returned to the Board for appellate action.

2.  Undertake appropriate development to obtain all pertinent, outstanding medical records, notably those associated with the inpatient treatment for an overdose in March/April 2015.  

3.  Undertake any other development it determines to be warranted.

4.  Then, readjudicate the Veteran's claim for a higher rating for his service-connected psychiatric disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


